Citation Nr: 1002893	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a through and through gunshot wound to the lateral aspect 
of the lower left leg, muscle group XI.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Winston-
Salem RO.  In December 2009, a Travel Board hearing was held 
before the undersigned; a transcript of this hearing is 
associated with the claims file.

In February 2009, the Veteran made statements to the effect 
that residuals of his gunshot wound to the lateral aspect of 
the left lower leg included bone damage to the fibula.  As 
this appears to be a newly raised claim, it is referred to 
the RO for appropriate action.  


FINDING OF FACT

Residuals of a through and through gunshot wound to the 
lateral aspect of the lower left leg, muscle group XI, are 
manifested by severe functional impairment; marked 
interference with employment or frequent hospitalizations are 
not shown. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a through and through gunshot wound to the 
lateral aspect of the lower left leg, muscle group XI are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 5.55, 4.56; 4.73, 
Diagnostic Code 5311 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned. Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
The VCAA requires generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

A June 2006 pre-decisional letter provided the Veteran with 
notice of VA's duties to notify and assist him in the 
development of his claim consistent with the laws and 
regulations outlined above.  In this regard, the letters 
informed him of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain information and 
evidence in support of his claim, and general notice 
regarding how disability ratings are assigned.  He was also 
given notice regarding disability ratings and effective dates 
of awards consistent with the holding in Dingess. 

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The Veteran's service treatment records are associated with 
his claims file, and VA has obtained all pertinent/identified 
records that could be obtained.  All evidence constructively 
of record has been secured.  The RO arranged for a VA 
examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").  The Board 
finds that the examination was adequate for rating purposes.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Thus, VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

Analysis

The Veteran contends that the injury to muscle group XI, a 
residual of a gunshot wound to the lateral aspect of the 
lower left leg, is more disabling that what is contemplated 
by the current 30 percent rating.

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran's service treatment records include a September 
1968 hospital summary that shows he received a through and 
through intra to lateral gunshot wound in the mid portion of 
the left leg that created an open comminuted fracture of the 
left fibula and a moderate amount of tissue injury.  There 
was some nerve involvement with partial denovation of the 
lateral cutaneous peroneal nerve.

A June 1990 rating decision granted service connection for 
residuals of a gunshot wound to the lower left leg, rated 20 
percent.  A June 2002 rating decision increased the 
evaluation to 30 percent.

The Veteran's disability is currently rated under Code 5311, 
which contemplates injuries to muscle group XI, Function: 
Propulsion, plantar flexion of foot (1) stabilization of arch 
(2, 3); flexion of toes (4, 5); Flexion of knee (6). 
Posterior and lateral crural muscles, and muscles of the 
calf: (1) Triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; 
(5) flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris.  38 C.F.R. § 4.73.  This code 
provides a maximum 30 percent rating for severe functional 
impairment.  Id. 

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
See 38 C.F.R. § 4.56(c-d) (2009).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  See 38 C.F.R. 
§ 4.55.  Under the rating schedule, separate ratings may be 
granted for distinct manifestations, provided not 
contravening the principle against evaluating the same 
disability under different diagnoses.  38 C.F.R. § 4.14.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994).

A June 2006 letter from the Veteran's VA physician states 
that the condition of the Veteran's lower left leg gunshot 
wound injury had worsened and was evidenced by more venous 
insufficiency.  

A June 2006 statement from the Veteran's wife indicates that 
he had constant problems with swelling of his feet and legs, 
and that he wore prescribed compression hose that did not 
help much.  She added that the Veteran's job required him to 
be on his feet 8 hours a day and that this aggravated his 
condition.

On July 2006 VA examination, the Veteran indicated that 
condition from his gunshot wound progressively worsened since 
the initial injury in 1968.  His current symptoms were pain 
and increased fatigability; there were no additional symptoms 
such as uncertainty of movement or decreased coordination.  
The examiner noted that there was loss of deep fascia or 
muscle substance, including atrophy, and that the left calf 
muscle was 2-inces smaller than the right.  The Veteran was 
missing part of the lower leg muscle and he had more 
tenderness and fatigue when standing for periods more than 4 
hours.  The last 2 toes on his left foot dragged and he had 
calluses.  The examiner stated that the Veteran's disability 
caused decreased mobility in these toes and that there was no 
active motion.  She also noted that there was no residual 
nerve, tendon, or bone damage.  The strength in muscle group 
XI was 4.  The examiner commented that the Veteran's 
disability did not have any significant effect on the 
Veteran's employment.  He worked as a chef and took frequent 
rest periods during the day due to pain and fatigue caused by 
the disability.  

A May 2007 VA neurological consultation indicates the Veteran 
had a left foot drop 2/5.  Left "EHL" muscle strength was 
5-/5.  Nerve conduction studies were abnormal and revealed 
absent left peroneal and sural nerve response that were 
considered very likely due to the posttraumatic changes seen 
in the lateral aspect of the lower left leg from the gunshot 
wound in that area.  

In December 2009, the Veteran testified that he had pain in 
his left ankle, foot, and toe, as well as swelling.  He wore 
compression hose daily for the swelling and a toe sleeve to 
prevent calluses.  He did not have much swelling while 
wearing the compression hose, but it was significantly worse 
in the ankle when he wore regular socks.  The Veteran 
reported that he could walk approximately 50 yards without 
pain and less if he was on an incline.  He left foot also had 
a tendency to drop and he could not maintain holding it 
parallel to the floor.  He had calluses on his toes and 
swelling in his left ankle and foot.  Regarding him 
employment, he was in charge of the kitchen and food 
preparation at a childcare center.  Since his employer was 
aware of disability, she accommodated him by allowing him to 
takes breaks during the day so he did not have to stand 
constantly.  There were some occasions when he left work 
early and he has taken a couple of sick days over the years, 
but he does not leave work due to pain because he could 
always sit down somewhere.  The disability has never been so 
bad that he had to go to the hospital.  

As noted previously, the residuals of a through and though 
gunshot would to the lateral aspect of the lower left leg is 
rated 30 percent under Code 5311.  Inasmuch as 30 percent is 
the maximum schedular rating provided for the disability, the 
Board's analysis must proceed to consider whether referral 
for evaluation for an extraschedular rating is indicated.  
See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

There is nothing in the record that reflects or suggests that 
the Veteran's muscle group XI disability involves factors 
such as marked interference with employment or frequent 
hospitalizations so as to render the schedular criteria 
inadequate and warrant referral extraschedular consideration.  
The Veteran testified that he has not been hospitalized for 
the disability and there are no records that reflect any 
hospitalizations.  Although he indicated that his disability 
caused marked interference in employment, he testified that 
he did not miss work often and that his employer allowed him 
to take breaks as necessary.  Even though he contends that 
other employers would not make such allowances for his 
disability, the fact remains that his current employer does 
accommodate him and his disability has not significantly 
interfered with his current job.  

The Veteran also contends that his complaints of swelling and 
limited motion in his lower left leg, ankle, foot, and toes 
were not adequately addressed; however, limited motion is 
contemplated in the schedular criteria (see 38 C.F.R. § 4.73, 
Code 5311) and he testified that his compression hose 
alleviated most of his swelling.  Thus, his symptoms are 
fully contemplated in the schedular criteria.  Consequently, 
the Board finds that referral for extraschedular 
consideration is not warranted.


ORDER

A rating in excess of 30 percent for residuals of a through 
and through gunshot wound to the lateral aspect of the lower 
left leg, muscle group XI is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


